DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 12/28/2021 has been entered. The claims 1, 2 and 4-14 have been amended. The claim 3 has been cancelled. The claims 1, 2 and 4-14 are pending in the current application. 

Response to Arguments
Applicant’s arguments filed 12/28/2021 with respect to the claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection set forth in the current Office Action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 

Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 


Re Claim 1: 
Yuen teaches a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space (e.g., the corner points of each of the fiducial markers in FIGS. 1-8 and Paragraph 0029 “each marker has a different black and white pixel pattern), the plurality of feature point sets including identifiable information that allows identification of each of the plurality of feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships (Yuan teaches at Paragraph 0042 that the markers each have a unique pixel pattern that is observable by a camera and the parameter may be printed on the marker as text, numerical code, bar code, quick response and the markers may be placed in a real location to define the 3D model and at Paragraph 0044 that fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions); and 
the mobile terminal device is configured to: 
store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, stores arrangement position and posture information in the virtual space for each of the plurality of feature point sets arranged in the prescribed real space (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0054 that a model is computed using the 3D model parameters and the positions of the markers on the scene and the model is then textured using the background scene. The scene may also be saved for use later. 
Yuen teaches at Paragraph 0038 that the doll 622 is superimposed over a backdrop scene 640 and the backdrop may be retrieved from storage or an external source and at Paragraph 0041 that the 2D backdrop object 802 is applied as a texture to the model 804 and at Paragraph 0042 that the decoded pattern may be applied to a memory or storage to retrieve the parameters from memory. Yuen teaches at Paragraph 0046 that a pre-existing physical object may be selected as a marker and placed on the scene such as the doll of FIG. 6), 
recognize each of the plurality of feature point sets photographed by the photographing device (
Yuen teaches at Paragraph 0018 that fiducial markers may be combined with other physical elements of the scene and with virtual elements that may be added and Paragraph 0034 that each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and Paragraph 0053 that the markers are detected in their respective positions and at Paragraph 0056 that to cause the production or identification of markers at 154. 
Yuen teaches at Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Vasquez teaches at Paragraph 0109 that the 3D virtual model object is drawn to the depth buffer and at Paragraph 0112 that the memory 1500 comprises one or more memories storing one or more of data for marker information 1502, for object information 1504 and for relative relation information 1506. Vasquez teaches at Paragraph 0117 the captured image acquisition unit 1601 operates to receive an image of a real space from an imaging device…unit 1601 may obtain the captured image from storage such as memory and at Paragraph 0118 that a feature detection unit 1602 operates to detect features of the AR markers in the received real space image and the marker information 1502 in memory 1500 may include an image for each marker detectable by an image processing apparatus and at Paragraph 0121 that a physical model identifying unit 1605 operates to identify and/or access model data of an AR playset and at Paragraph 0125 that a storage unit 1609 may acquire and store in a memory the model data for each of the AR markers that can be recognized by the information processing device. Vasquez teaches at Paragraph 0052 that when multiple AR markers are used, uniqueness may be required to prevent separate AR markers from being mistaken for each other while analyzing the image), 
determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the plurality of feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the plurality of feature point sets, the relative position and posture information being determined from shapes and sizes of the plurality of feature point sets (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0044 that the user may set the camera in one position with one perspective and then adjust the scene or model to the physical orientation of the subjects being filmed….Fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions and at Paragraph 0034 that aggregated markers may also be used for 3D digital image manipulation of 2D images and 3D models. 
Yuen teaches at Paragraph 0031 that the position of these markers relative to the AR view may be moved and the user may distort and manipulate the image by changing the positions of the markers and at Paragraph 0032 that this manipulation accentuates the image view in which the right side objects are closer to the viewer than the left side objects and at Paragraph 0033 that the markers may be moved to different positions and Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Vasquez teaches at Paragraph 0065 that the position and orientation of the AR marker is determined relative to the physical camera which captured the real space image and at Paragraph 0067 that the position and orientation of the playset as determined based upon the position and orientation of the detected marker is used to determine how to place the virtual model object in the virtual space…..the real world frame of reference determined at operation 406 is used in mapping the virtual world’s main coordinate system and virtual camera to the AR marker’s real world position and the real world camera position, respectively. 
Vasquez teaches at Paragraph 0120 that base on the known position of an AR marker, determine a positon in relation to the coordinate system of the AR playset in which the AR marker is placed or vice-versa and at Paragraph 0121 that a physical model identifying unit 1605 operates to identify and/or access model data of an AR playset which corresponds to one or more AR markers detected by feature detection unit 1602), and 
Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches Paragraph 0038 that the doll 622 may appear when superimposed over a backdrop scene 640 or the 3D model 804 and at Paragraph 0039 that the doll 622 or any other model may be scaled at each marker as the user moves the model across the physical markers. 
Vasquez teaches at FIG. 6E and Paragraph 0070 that the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space. Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Vasquez’s teaching that the viewpoint of the virtual camera positioned in the virtual space is coincident with the physical camera in the real space to have recognized that Yuen’s virtual camera is arranged in the same manner as Vasquez. One of the ordinary skill in the art would have provided AR markers to have determined the model parameters of the virtual model object to be superimposed on the photographed image of the real space. 

and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 

Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real time within predetermined frame time intervals as explicitly disclosed in Hishinuma/Yoon/Haddadi incorporated into the detection of markers in FIG. 9 of Yuen to have detected the markers within the predetermined frame time intervals as the markers are detected in real time. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have performed the recognition and tracking of the plurality of markers in real time within the predetermined frame time intervals. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that, in response to the first virtual object and the second virtual object overlapping each other in a field-of-view range of the virtual camera when the mixed-reality image is generated, if a depth distance of the second virtual object from the viewpoint position is larger than that of the first virtual object, the mobile terminal device generates a 
Vasquez further teaches the claim limitation that in response to the first virtual object and the second virtual object overlapping each other in a field-of-view range of the virtual camera when the mixed-reality image is generated, if a depth distance of the second virtual object from the viewpoint position is larger than that of the first virtual object, the mobile terminal device generates a mixed-reality image in which the image of the second virtual object with overlapping parts removed is superimposed (Vasquez teaches at FIG. 6E and Paragraph 0070 that the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space and in order to correctly depict the collision event, the arrows 506 may be drawn such that they appear embedded in the wall of the AR playset 512 and in order to correctly illustrate an occlusion interaction, the virtual fish 606 may be rendered without drawing in the area 607 occluded by the rock 604 to result in an AR image such as that shown in FIG. 6E. 
Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space).

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the mixed reality system includes four of the plurality of feature 
. Yuen further teaches the claim limitation that the mixed reality system includes four of the plurality of feature point sets arranged in the prescribed real space, and individual feature point sets of the plurality of feature point sets have positional relationships corresponding to four vertex positions of a virtual rectangle in the prescribed real space and are arranged away from each other by a predefined distance in a vertical direction and a predefined distance in a horizontal direction (Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640). 

s 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi); 
Singh et al. US-PGPUB No. 2020/0129240 (hereinafter Singh); de Almeida Barreto et al. US-PGPUB No. 2020/0074748 (hereinafter Barreto); Ryan et al. US-PGPUB No. 2018/0168740 (Ryan) and Milhailescue et al. US-PGPUB No. 2016/0242744 (Milhailescue). 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that at least one of the plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner. 
However, Singh further teaches at FIG. 1 and Paragraph 0062 the claim limitation that at least one of the plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies installed in a horizontally-isolated manner.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Singh’s teaching to have modified the attachment features of the fiducial markers of Yuen and Vasquez to have attached the fiducial markers onto the rod-like bodies. One of the ordinary skill in the art would have been motivated to have provided a rod-like body to have attached the fiducial markers. 
Under BRI, de Almeida/Ryan/Milhailescue teaches the claim limitation that one or a plurality of the feature point sets are securely attached to each of a plurality of rod-like bodies Barreto FIG. 4 or Ryan FIG. 6 or Mihailescu FIG. 5). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Barreto/Ryan/Mihailescue’s teaching to have modified the attachment features of the fiducial markers of Yuen and Vasquez to have attached the fiducial markers onto the rod-like bodies. One of the ordinary skill in the art would have been motivated to have provided a rod-like body to have attached the fiducial markers. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi);  
Calef et al. US-PGPUB No. 2021/0236226 (hereinafter Calef based on the provisional application 62/700,700’s filing date) and Bognar et al. US-PGPUB No. 2017/0131764 (hereinafter Bognar). 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of feature point sets is securely attached to a transmission member formed of a light transmitting material. 
Calef/Bognar teaches the claim limitation that each of the plurality of feature point sets is securely attached to a transmission member formed of a light transmitting material (Bognar FIG. 4 or Calef FIGS. 1-2 and Paragraph 0038 and Paragraph 0040 that the surface 102/202 is a light transmission tissue surface formed of a light transmitting material because the surface of the tissue object having a contrast agent is formed of high-reflective material such as aluminum). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have attached/affixed the fiducial markers on a surface of the object formed of light transmission material according to Calef/Bognar to have modified the attachment features of Yuen and Vasquez’s fiducial markers. One of the ordinary skill in the art would have been motivated to have provided a surface for attaching the fiducial markers. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi);  
Singh et al. US-PGPUB No. 2020/0129240 (hereinafter Singh). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of feature point sets is securely attached by using a wire.
However, Singh further teaches at FIG. 1 and Paragraph 0062 the claim limitation that each of the plurality of feature point sets is securely attached by using a wire.
. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 

Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the plurality of feature point sets are posters, paintings, pictures, ArUco markers, AR markers, two-dimensional codes, or data matrices. 
Vasquez further teaches the claim limitation that the plurality of feature point sets are posters, paintings, pictures, ArUco markers, AR markers, two-dimensional codes, or data matrices (Vasquez teaches at Paragraph 0046 that AR markers can be incorporated into an AR playset by painting, printing, applying a decal, ink stamping, placing an AR card onto the AR playset, weaving into a fabric). 

Re Claim 9: 

the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the program causes the mobile terminal device to execute 
a step of recognizing each of the feature point sets photographed by the photographing device,
a step of determining a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on arrangement position and posture information in the virtual space in which each of the feature point sets is arranged, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, and 

The claim 9 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
Yuen further teaches a non-transitory computer readable medium storing a program executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space (Yuen teaches at Paragraph 0057 that the AR device is a tablet or smartphone or portable gaming device and at Paragraph 0066 a computer program product may include one or more machine readable media having stored thereon machine executable instructions when executed by one or more machines may result in the one or more machines carrying out operations in accordance with embodiments of the present invention). 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets (FIG. 6); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real time within predetermined frame time intervals as explicitly disclosed in Hishinuma/Yoon/Haddadi incorporated into the detection of markers in FIG. 9 of Yuen to have detected the markers within the predetermined frame time intervals as the markers are detected in real time. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have performed the recognition and tracking of the plurality of markers in real time within the predetermined frame time intervals. 

Re Claim 10: 
The claim recites a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the 
the mobile terminal device is configured to: 
store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, store arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space, 
recognize each of the feature point sets photographed by the photographing device, 
determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, and
based on the data of the first virtual object, the data of the second virtual object, and the viewpoint position, generate a mixed-reality image in which an image of the second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space. 
The claim 10 is in parallel with the claim 1 and is subject to the same rationale of rejection as the claim 1. 
Yuen teaches at FIG. , Paragraph 0037-0038 that the system may scale the doll in the rendering to correspond to a scale provided by marker metadata. Yuen further teaches that the video sequence of the doll 622 may appear when superimposed over a backdrop scene 640 and the superimposition is displayed on a screen of a portable device 702…the backdrop may be an image taken by the device or retrieved from storage and at Paragraph 0057 that the AR device 702 is a tablet or smartphone or portable gaming device and at Paragraph 0066 a computer program product may include one or more machine readable media having stored thereon machine executable instructions when executed by one or more machines may result in the one or more machines carrying out operations in accordance with embodiments of the present invention). 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets (FIG. 6); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real 
Re Claim 11: 
The claim 11 recites a method executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising the mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the method comprises: 
a step of recognizing each of the feature point sets photographed by the photographing device, 
a step of determining a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the 
a step of generating a mixed-reality image in which an image of a second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space, based on data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, data of the second virtual object, in the virtual space, that does not correspond to the real object, and the viewpoint position. 
The claim 11 is in parallel with the claim 1 in a method form. The claim 11 is subject to the same rationale of rejection as the claim 1. 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets (FIG. 6); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 
in view of real time detection of markers as disclosed in Hishinuma et al. US-PGPUB No. 2020/0151450 (hereinafter Hishinuma); Yoon et al. US-PGPUB No. 2011/0090252 (hereinafter Yoon) and Haddadi et al. US-PGPUB No. 2019/0205586 (hereinafter Haddadi). 
 and Tatzgern et al. US-PGPUB No. 2012/0075433 (hereinafter Tatzgern) and Klein et al. US-PGPUB No. 2014/0100996 (hereinafter Klein). 
Re Claim 12: 
The claim 12 recites a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a server and a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 

the server is configured to: 
store data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, stores arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space; and 
the mobile terminal device is configured to: 
recognize each of the feature point sets photographed by the photographing device, 
determine a viewpoint position of a virtual camera, in the virtual space, corresponding to a position and a photographing direction of the photographing device in the prescribed real space, based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, and 
based on the data of the first virtual object, the data of the second virtual object, and the viewpoint position, generates a mixed-reality image in which an image of the second virtual 
The claim 12 is in parallel with the claim 1 in a method form. The claim 12 is subject to the same rationale of rejection as the claim 1. 
With respect to the server storing the data as opposed to the mobile device storing the data, Tatzgern teaches at Paragraph 0133 that the server 130 is coupled to the database 140 that may be used for storing the data information and layouts and at Paragraph 0139 the optimized layout may be pre-computed using server 130 for a given data set from a selected number of viewpoints. Tatzgern teaches at Paragraph 0143 that the server is used for storing the 3D model information. 
With respect to the server storing the data as opposed to the mobile device storing the data, Klein teaches at Paragraph 0099 that the AR 3D model of the shopping display is identified from a plurality of AR 3D models stored at the backend server and the AR data are provided to the mobile device over the data connection to enable the mobile device to present an AR view of the shopping display that includes a 2D image of the shopping display. 
It would have been obvious to one of the ordinary skill in the art to have implemented a local storage device of Yuen in a distributed system of computers where the database of the storage device of Yuen can be implemented as a remote storage device which is connected to the rendering system of the mobile device. One of the ordinary skill in the art would have been motivated to have implemented the remote storage device on a server to have alternatively stored the data of Yuen’s local storage device of Yuen Paragraph 0059 on the remote storage device in a cloud based server in a client-server architecture. 

and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 

Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real time within predetermined frame time intervals as explicitly disclosed in Hishinuma/Yoon/Haddadi incorporated into the detection of markers in FIG. 9 of Yuen to have detected the markers within the predetermined frame time intervals as the markers are detected in real time. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have performed the recognition and tracking of the plurality of markers in real time within the predetermined frame time intervals. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. US-PGPUB No. 2016/0247320 (hereinafter Yuen) in view of Vasquez II et al. US-PGPUB No. 2015/0130790 (hereinafter Vasquez); 

Re Claim 13: 
The claim 13 recites a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the mobile terminal device stores data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, stores arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space, 
recognizes each of the feature point sets photographed by the photographing device, 
determines position and posture information of the first virtual object based on the arrangement position and posture information for each of the feature point sets, the arrangement 
based on the data of the first virtual object and the data of the second virtual object, generates a mixed- reality image in which an image of the second virtual object according to a viewpoint position is superimposed on the photographed image of the prescribed real space.

Yuen teaches a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space, a mixed-reality image in which an image of the virtual object arranged in a virtual space corresponding to the prescribed real space is superimposed on a photographed image of the prescribed real space, the mixed reality system comprising a mobile terminal device having the display and a photographing device that photographs the prescribed real space, wherein: 
the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships (e.g., Yuen teaches that the corner points of each of the fiducial markers in FIGS. 1-8 and Paragraph 0029 “each marker has a different black and white pixel pattern. Yuan teaches at Paragraph 0042 that the markers each have a unique pixel pattern that is observable by a camera and the parameter may be printed on the marker as text, numerical code, bar code, quick response and the markers may be placed in a real location to define the 3D model and at Paragraph 0044 that fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions); and 
the mobile terminal device stores data, obtained in advance, of a first virtual object that corresponds to a real object present in the prescribed real space and that defines the virtual space, and data of a second virtual object, in the virtual space, that does not correspond to the real object, stores arrangement position and posture information in the virtual space for each of the feature point sets arranged in the prescribed real space (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0054 that a model is computed using the 3D model parameters and the positions of the markers on the scene and the model is then textured using the background scene. The scene may also be saved for use later. 
Yuen teaches at Paragraph 0038 that the doll 622 is superimposed over a backdrop scene 640 and the backdrop may be retrieved from storage or an external source and at Paragraph 0041 that the 2D backdrop object 802 is applied as a texture to the model 804 and at Paragraph 0042 that the decoded pattern may be applied to a memory or storage to retrieve the parameters from memory. Yuen teaches at Paragraph 0046 that a pre-existing physical object may be selected as a marker and placed on the scene such as the doll of FIG. 6), 
recognizes each of the feature point sets photographed by the photographing device (Yuen teaches at Paragraph 0018 that fiducial markers may be combined with other physical elements of the scene and with virtual elements that may be added and Paragraph 0034 that each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and Paragraph 0053 that the markers are detected in their respective positions and at Paragraph 0056 that to cause the production or identification of markers at 154. 
Yuen teaches at Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Vasquez teaches at Paragraph 0109 that the 3D virtual model object is drawn to the depth buffer and at Paragraph 0112 that the memory 1500 comprises one or more memories storing one or more of data for marker information 1502, for object information 1504 and for relative relation information 1506. Vasquez teaches at Paragraph 0117 the captured image acquisition unit 1601 operates to receive an image of a real space from an imaging device…unit 1601 may obtain the captured image from storage such as memory and at Paragraph 0118 that a feature detection unit 1602 operates to detect features of the AR markers in the received real space image and the marker information 1502 in memory 1500 may include an image for each marker detectable by an image processing apparatus and at Paragraph 0121 that a physical model identifying unit 1605 operates to identify and/or access model data of an AR playset and at Paragraph 0125 that a storage unit 1609 may acquire and store in a memory the model data for each of the AR markers that can be recognized by the information processing device. Vasquez teaches at Paragraph 0052 that when multiple AR markers are used, uniqueness may be required to prevent separate AR markers from being mistaken for each other while analyzing the image), 
determines position and posture information of the first virtual object based on the arrangement position and posture information for each of the feature point sets, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches at Paragraph 0044 that the user may set the camera in one position with one perspective and then adjust the scene or model to the physical orientation of the subjects being filmed….Fiducial markers that invoke 3D models may be combined with AR markers to indicate relative heights and positions and at Paragraph 0034 that aggregated markers may also be used for 3D digital image manipulation of 2D images and 3D models. 
Yuen teaches at Paragraph 0031 that the position of these markers relative to the AR view may be moved and the user may distort and manipulate the image by changing the positions of the markers and at Paragraph 0032 that this manipulation accentuates the image view in which the right side objects are closer to the viewer than the left side objects and at Paragraph 0033 that the markers may be moved to different positions and Paragraph 0043 that the user may position markers corresponding to the markers in the video to specific positions on the backdrop or the 2D model 804 and the system may then scale and shape the video to adapt the marker positions in the video to conform to the marker positions on the backdrop. 
Vasquez teaches at Paragraph 0065 that the position and orientation of the AR marker is determined relative to the physical camera which captured the real space image and at Paragraph 0067 that the position and orientation of the playset as determined based upon the position and orientation of the detected marker is used to determine how to place the virtual model object in the virtual space…..the real world frame of reference determined at operation 406 is used in mapping the virtual world’s main coordinate system and virtual camera to the AR marker’s real world position and the real world camera position, respectively. 
Vasquez teaches at Paragraph 0120 that based on the known position of an AR marker, determine a position in relation to the coordinate system of the AR playset in which the AR marker is placed or vice-versa and at Paragraph 0121 that a physical model identifying unit 1605 operates to identify and/or access model data of an AR playset which corresponds to one or more AR markers detected by feature detection unit 1602), and 
Based on the data of the first virtual object and the data of the second virtual object, generates a mixed- reality image in which an image of the second virtual object according to the viewpoint position is superimposed on the photographed image of the prescribed real space (Yuen implicitly teaches the claim limitation while Vasquez explicitly teaches the claim limitation. 
Yuen teaches Paragraph 0038 that the doll 622 may appear when superimposed over a backdrop scene 640 or the 3D model 804 and at Paragraph 0039 that the doll 622 or any other model may be scaled at each marker as the user moves the model across the physical markers. 
Vasquez teaches at FIG. 6E and Paragraph 0070 that the one or more other virtual objects are rendered to the real space image from the viewpoint of the virtual camera which is positioned in the virtual space so that it is coincident with the physical camera in the real space. Vasquez teaches that, on the basis of the data of the AR playset model, the data of the virtual fish model object, generates a mixed reality image in which an image of the virtual fish model object according to the viewpoint position of the camera is superimposed on the photographed image (the AR playset) of the real space). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Vasquez’s teaching that the viewpoint of the virtual camera positioned in the virtual space is coincident with the physical camera in the real space to 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets (FIG. 6); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the detection of the markers are performed in real time within predetermined frame time intervals as explicitly disclosed in Hishinuma/Yoon/Haddadi incorporated into the detection of markers in FIG. 9 of Yuen to have detected the markers within the predetermined frame time intervals as the markers are detected in real time. Having the combined teaching, one of the ordinary skill in the art would have been motivated to have performed the recognition and tracking of the plurality of markers in real time within the predetermined frame time intervals. 
 

Re Claim 14: 

the mixed reality system includes a plurality of feature point sets arranged in the prescribed real space, the feature point sets including identifiable information that allows identification of each of the feature point sets, and at least three feature point sets among the plurality of feature point sets being arranged so as to have predefined positional relationships; and 
the program causes the mobile terminal device to execute a step of recognizing each of the feature point sets photographed by the photographing device, 
a step of determining position and posture information of a first virtual object, obtained in advance, that corresponds to a real object present in the prescribed real space and that defines the virtual space, based on arrangement position and posture information in the virtual space in which each of the feature point sets is arranged, the arrangement position and posture information being obtained from the identifiable information of some or all of the recognized feature point sets, and relative position and posture information of the mobile terminal device with respect to each of the feature point sets, the relative position and posture information being determined from shapes and sizes of the feature point sets, and 

The claim 14 is in parallel with the claim 13 in the form of a computer program product claim. The claim 14 is subject to the same rationale of rejection as the claim 13. 
Additionally, Yuen further teaches a non-transitory computer readable medium storing a program executed by a mobile terminal device in a mixed reality system for displaying, on a display for displaying a virtual object to a user present in a prescribed real space (Yuen teaches at Paragraph 0057 that the AR device is a tablet or smartphone or portable gaming device and at Paragraph 0066 a computer program product may include one or more machine readable media having stored thereon machine executable instructions when executed by one or more machines may result in the one or more machines carrying out operations in accordance with embodiments of the present invention). 
Yuen implicitly teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets (FIG. 6); 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image (
Yuen teaches at Block 912 of FIG. 9 that the markers are detected in real time, and thereby within prescribed frame time intervals. 
Yuen teaches at FIG. 7-8 and Paragraph 0034-0037 that the actual video sequence will also include frames in between the images that are shown and each corner marker has a pixel pattern identification and can be associated with a parameter to identify the respective corner and these markers may then be correlated with the corners of a digital backdrop and the doll 622 is moved within the field identified by the corners and at Paragraph 0035 that the camera may be placed on a stand or a nearby table or shelf where it has a view of the table….FIG. 7 shows how the video sequence of the doll 622 of FIG. 6 may appear when superimposed over a backdrop scene 640…the video scene has corner markers 602, 604, 606 and 608 for the corners of the field and path markers 632, 634, 636 for the path of the subject of the video. These markers may be used to position the video sequence over the backdrop scene 640).  
Hishinuma/Yoon/Haddadi teaches the claim limitation that the plurality of feature point sets comprise five or more of feature point sets; 
and the mobile terminal device, at prescribed time intervals, recognizes each of the five or more feature point sets taken by the photographing device to determine the viewpoint position for generating the mixed-reality image. 
Hishinuma teaches at Paragraph 0087-0088 (the portable terminal 2) detecting the markers (the feature points such as the side or corner portion of the box-shaped object) at predetermined time intervals. 
Yoon teaches at Paragraph 0005-0006 that four corner points of a square are detected using the square marker…the AR using the marker which is easily detected is advantageous in that recognition and tracking are relatively accurately performed in real time. 
Haddadi teaches at FIG. 14 and Paragraph 0062 that the AR tag markers are detected by the user device 116 in near real time within the time lapses or the predetermined time intervals t2-t1. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JIN CHENG WANG/Primary Examiner, Art Unit 2613